NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0639-20

JWC FITNESS, LLC,

      Plaintiff-Appellant,            APPROVED FOR PUBLICATION

                                            October 18, 2021
v.
                                         APPELLATE DIVISION
PHILIP D. MURPHY, in his
official capacity as the Governor
of the State of New Jersey,

     Defendant-Respondent.
____________________________

            Argued September 13, 2021 – Decided October 18, 2021

            Before Judges Rothstadt, Mayer, and Natali.

            On appeal from the Superior Court of New Jersey, Law
            Division, Sussex County, Docket No. L-0388-20.

            Catherine M. Brown argued the cause for appellant
            (Catherine M. Brown and Stern Kilcullen & Rufolo,
            LLC, attorneys; Catherine M. Brown and Robert W.
            Ferguson, of counsel and on the briefs).

            Alec Schierenbeck, Deputy State Solicitor, argued the
            cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Alec Schierenbeck and
            Melissa H. Raksa, Assistant Attorney General, of
            counsel; Jeremy M. Feigenbaum, State Solicitor, and
            Kevin R. Jespersen, Assistant Attorney General, of
            counsel and on the briefs; Amy E. Stevens and Kai W.
              Marshall-Otto, Deputy Attorneys General, on the
              briefs).

        The opinion of the court was delivered by

ROTHSTADT, J.A.D.

        In this latest appeal arising from executive orders (EOs) issued by the

Governor of New Jersey, defendant Philip D. Murphy, in response to health-

related emergencies caused by the spread of the COVID-19 coronavirus,

plaintiff JWC Fitness, LLC, which until October 2020 operated a kickboxing

business in Franklin, claims entitlement to compensation under the New Jersey

Civil Defense and Disaster Control Act (Disaster Control Act), N.J.S.A. App.

A:9-30 to -63, for the closure and limitations placed on its business under some

EOs.1


1
  Initially, plaintiff filed a complaint with the Law Division asserting claims for
compensation. The Law Division transferred the matter to us as an appeal from
a State officer's actions under Rule 2:2-3(a)(2) ("[A]ppeals may be taken to the
Appellate Division as of right . . . to review final decisions or actions of any
state administrative agency or officer, and to review the validity of any rule
promulgated by such agency or officer . . . ."). See Prado v. State, 186 N.J.
413, 422-23 (2006) (holding that Appellate Division had jurisdiction over appeal
from Attorney General ruling); Pressler & Verniero, Current N.J. Court Rules,
cmt. 3.2.1 on R. 2:2-3 (2022). The rule applies to challenges to executive orders
issued by the Governor, regardless of whether the challenges are constitutional
in nature. Commc'ns Workers of Am. AFL-CIO v. Christie, 413 N.J. Super.
229, 252-53 (App. Div. 2010); Perth Amboy Bd. of Educ. v. Christie, 413 N.J.
Super. 590, 597 n.5 (App. Div. 2010); Bullet Hole, Inc. v. Dunbar, 335 N.J.


                                                                             A-0639-20
                                        2
      More specifically, plaintiff contends that through the EOs that temporarily

limited and shut down the operations of health clubs, including gyms and fitness

centers, the State effectively "commandeered and utilized" its property under

N.J.S.A. App. A:9-34, such that the State must establish an "emergency

compensation board" under N.J.S.A. App. A:9-51(c), in order to provide

"payment of the reasonable value of such . . . privately owned property."

N.J.S.A. App. A:9-34. Plaintiff also seeks a declaratory judgment that the EOs

effectuated a taking of its property without just compensation, in violation of

the New Jersey Constitution, art. I, ¶ 20, and the United States Constitution,

amends. V and XIV.

      We conclude that plaintiff's arguments are without merit as the statutory

standard for compensation has not been implicated, and the EOs did not

effectuate a taking of plaintiff's property within the meaning of the state and

federal constitutions.

      In its claim for compensation, plaintiff cites to EOs 104 and 107, which

the Governor issued in March 2020, shortly after he first declared a public health




Super. 562, 571-72 (App. Div. 2000); Pressler & Verniero, cmt. 3.4.2(a) on R.
2:2-3.
                                                                            A-0639-20
                                        3
emergency.2 In EO 104, which the Governor issued on March 16, 2020, he

directed, among other things, that gyms and fitness centers be closed to the

public. Exec. Order No. 104 (Mar. 16, 2020), 52 N.J.R. 550(a) (Apr. 6, 2020).

Five days later, in EO 107, he superseded EO 104, but maintained the closure of

gyms and fitness centers. Exec. Order No. 107 (Mar. 21, 2020), 52 N.J.R. 554(a)

(Apr. 6, 2020).




2
  On March 9, 2020, the Governor declared a public health emergency and state
of emergency, invoking the authorities granted to him under the State
Constitution and various State statutes, including the Emergency Health Powers
Act, N.J.S.A. 26:13-1 to -31, and the Disaster Control Act. Exec. Order No. 103
(Mar. 9, 2020), 52 N.J.R. 549(a) (Apr. 6, 2020).

      Through May 2021, the Governor continued to declare that the public
health emergency continued to exist in the State, and ordered and directed that
all COVID-19 EOs remain in full force and effect. See Exec. Order No. 119
(Apr. 7, 2020), 52 N.J.R. 956(a) (May 4, 2020); Exec. Order No. 138 (May 6,
2020), 52 N.J.R. 1107(b) (June 1, 2020); Exec. Order No. 151 (June 4, 2020),
52 N.J.R. 1300(a) (July 6, 2020); Exec. Order No. 162 (July 2, 2020), 52 N.J.R.
1475(a) (Aug. 3, 2020); Exec. Order No. 171 (Aug. 1, 2020), 52 N.J.R. 1634(a)
(Sept. 8, 2020); Exec. Order No. 180 (Aug. 27, 2020), 52 N.J.R. 1711(a) (Sept.
21, 2020); Exec. Order No. 186 (Sept. 25, 2020), 52 N.J.R. 1880(a) (Oct. 19,
2020); Exec. Order No. 191 (Oct. 24, 2020), 52 N.J.R. 2034(a) (Nov. 16, 2020);
Exec. Order No. 200 (Nov. 22, 2020), 52 N.J.R. 2157(a) (Dec. 21, 2020); Exec.
Order No. 210 (Dec. 21, 2020), 53 N.J.R. 98(b) (Jan. 19, 2021); Exec. Order No.
215 (Jan. 19, 2021), 53 N.J.R. 192(a) (Feb. 16, 2021); Exec. Order No. 222 (Feb.
17, 2021), 53 N.J.R. 398(a) (Mar. 15, 2021); Exec. Order No. 231 (Mar. 17,
2021), 53 N.J.R. 579(a) (Apr. 19, 2021); Exec. Order No. 235 (Apr. 15, 2021),
53 N.J.R. 761(a) (May 17, 2021); Exec. Order No. 240 (May 14, 2021), 53
N.J.R. 1041(a) (June 21, 2021).
                                                                          A-0639-20
                                       4
      The closure mandate was temporary, however. Throughout the spring and

summer of 2020, as the State's first wave of COVID-19 infections waned, the

Governor issued EOs that permitted the reopening of many previously closed

facilities and businesses, subject to limitations that were intended to mitigate the

spread of COVID-19, including capacity limitations and mandates for social

distancing, mask-wearing, and sanitization.3

      As it relates to this appeal, on June 26, 2020, the Governor permitted gyms

and fitness centers to open their outdoor spaces to the public and also to offer

individualized instruction indoors. Exec. Order No. 157 (June 26, 2020), 52

N.J.R. 1455(a) (Aug. 3, 2020).          The Governor explained that "indoor

environments present[ed] increased risks of transmission as compared to

outdoor environments." Ibid. In addition:

            [I]ndoor gyms, sports facilities, and fitness centers
            present particularly high risks of COVID-19
            transmission, where people are congregating in a
            confined indoor space and working out, which entails
            sustained physical activity resulting in heavy breathing
            and exhalations that can increase the risk of COVID-19
            spread, and where exercise equipment is shared by
            many different people over the course of the day,
            creating an additional danger of COVID-19 spread, and
            there are a high number of outdoor recreation


3
       See       State    of    New        Jersey,       Executive          Orders,
https://nj.gov/infobank/eo/056murphy/ (last visited Sept. 29, 2021).
                                                                              A-0639-20
                                         5
            opportunities to ensure that members of the public can
            engage in a wide range of exercise and fitness . . . .

            [Ibid.]

      Two months later, the Governor issued EO 181, permitting gyms and

fitness centers to reopen their indoor premises effective September 1, 2020,

subject to a twenty-five percent capacity limitation, as well as additional

measures to mitigate the risk of COVID-19 transmission. Exec. Order No. 181

(Aug. 27, 2020), 52 N.J.R. 1712(a) (Sept. 21, 2020). Five months later, on

February 3, 2021 (after plaintiff permanently closed its business), the Governor

raised the indoor capacity limit for gyms and fitness centers to thirty-five

percent. Exec. Order No. 219 (Feb. 3, 2021), 53 N.J.R. 288(a) (Mar. 1, 2021).

And, on March 11, 2021, he increased the indoor capacity limit for such

businesses to fifty percent. Exec. Order No. 230 (Mar. 11, 2021), 53 N.J.R.

576(a) (Apr. 19, 2021).

      On May 14, 2021, the Governor eliminated percentage-based capacity

limitations previously placed upon gyms and fitness centers but ordered that

such businesses "shall limit occupancy to a number that ensures that all patrons

or groups of patrons entering the facility together can remain six feet apart."

Exec. Order No. 239 (May 14, 2021), 53 N.J.R. 970(a) (June 7, 2021). Ten days

later, the Governor issued EO 242, in which he permitted businesses, including

                                                                          A-0639-20
                                       6
gyms and fitness centers, to operate at full capacity, with no need for

maintaining a six-foot distance between patrons, and also eliminated the

requirement that individuals wear masks while in indoor public spaces. Exec.

Order No. 242 (May 24, 2021), 53 N.J.R. 1044(a) (June 21, 2021).

      Finally, on June 4, 2021, the Governor declared an end to the public health

emergency under the Emergency Health Powers Act, N.J.S.A. 26:13-1 to -31,

(EHPA) but continued his declaration of a state of emergency under the Disaster

Control Act. Exec. Order No. 244 (June 4, 2021), 53 N.J.R. 1131(a) (July 6,

2021).   The same day, the Governor signed into law a bill passed by the

Legislature providing that all EOs "issued by the Governor prior to the effective

date of this act, . . . that relied on the existence of the public health emergency

declared by the Governor in Executive Order No. 103 of 2020, as extended, shall

expire 30 days following the effective date of this act," with the exception of

certain enumerated EOs, none of which are relevant to this appeal. L. 2021, c.

103. The Legislature also affirmed the Governor's continuation of a state of

emergency under the Disaster Control Act. Ibid.

      Before the Governor declared a health emergency in 2020, plaintiff

offered thirty instructor-led kickboxing classes per week, with a maximum class

size of thirty. It had more than 200 members who paid either on a monthly basis,


                                                                             A-0639-20
                                        7
or prepaid for specified periods of time, with all members entitled to attend as

many classes as they wished. It also offered a small gym area and personal

training; however, these services constituted an insubstantial component of the

business.

      On March 16, 2020, plaintiff shut its doors in compliance with EO 104

and, in April, it suspended automatic membership payments, and those members

who prepaid for specified periods of time no longer had the benefit of attending

unlimited in-person classes.     However, in the immediate aftermath of the

shutdown, plaintiff offered live-stream classes to its members, without charge.

It also offered free classes to local schools as a gym class option.

      Consistent with EO 157, in the summer of 2020 plaintiff began offering

outdoor classes, which were shorter and less intense than its indoor classes had

been. It charged $10 per class, with a maximum of eighteen participants;

however, the capacity limit was never reached.

      Later, after the Governor issued EO 181, which permitted plaintiff to open

its indoor operations effective September 1, 2020, plaintiff did not do so until

October 12, 2020. At the twenty-five percent capacity limit permitted by the

EO, and subject to Department of Health (DOH) regulations, plaintiff's

maximum indoor class size was limited to nine. In practice, however, the class


                                                                          A-0639-20
                                        8
size averaged four-to-five members. Moreover, with the twenty-five percent

capacity limit, plaintiff could not resume its business model of offering

unlimited classes for a flat monthly fee. Instead, it charged $10 per class, and

offered ten indoor classes per week.

      Plaintiff hoped to eventually reopen at full capacity.        However, on

September 14, 2020, plaintiff's landlord commenced eviction proceedings due

to plaintiff's non-payment of rent. At that time, after considering the deficit

between its revenue and expenses, plaintiff determined to close permanently

effective October 31, 2020.

      There is no question that plaintiff's business generated little revenue after

March 2020.      However, it received $21,650 in grants from the federal

government (of which $16,650 was used to pay employee salaries and rent), as

well as a grant of $1,000 from the State. In addition, plaintiff's principal

received unemployment benefits that were enhanced pursuant to federal

legislation.

      On appeal, citing the Disaster Control Act, plaintiff contends it is entitled

to compensation for its losses caused by the limitations the EOs placed on its

business and for its eventual closure. Plaintiff specially relies upon N.J.S.A.

App. A:9-34. It contends the Governor exercised his power under that section


                                                                             A-0639-20
                                        9
of the Disaster Control Act to "commandeer and utilize" plaintiff's property by

means of the EOs that shut or limited its operations. It also contends it is entitled

to compensation under the taking clauses of the federal and state constitutions.

U.S. Const. amends. V, XIV; N.J. Const. art. I, ¶ 20. We reject both contentions.

      Whether plaintiff is entitled to compensation under the Disaster Control

Act presents a question of statutory interpretation, which is an issue of law.

State v. Rodriguez, 238 N.J. 105, 113 (2019); Am. Fire & Cas. Co. v. N.J. Div.

of Tax'n, 189 N.J. 65, 79 (2006). The goal of statutory interpretation is to

ascertain and effectuate the Legislature's intent. Rozenblit v. Lyles, 245 N.J.

105, 121 (2021); Nicholas v. Mynster, 213 N.J. 463, 480 (2013). To that end,

we first consider the statutory language. Rozenblit, 245 N.J. at 121-22. Where

words are not given specified meanings within the statute, we afford those words

their ordinary meanings, viewed in context of the legislation as a whole.

N.J.S.A. 1:1-1; Rozenblit, 245 N.J. at 122; Nicholas, 213 N.J. at 480; DiProspero

v. Penn, 183 N.J. 477, 492 (2005). "In this way, we must construe the statute

sensibly and consistent with the objectives that the Legislature sought to

achieve." Nicholas, 213 N.J. at 480.

      If the statute's plain language reveals the Legislature's intent, we do not

consider extrinsic evidence, such as legislative history. Ibid. Extrinsic evidence


                                                                               A-0639-20
                                        10
should be considered only where the statutory language is ambiguous, or if a

plain reading of the statute would lead to an absurd result. Rozenblit, 245 N.J.

at 122; Nicholas, 213 N.J. at 480; DiProspero, 183 N.J. at 492-93. We should

"not adopt an interpretation of the statutory language that leads to an absurd

result or one that is distinctly at odds with the public-policy objectives of a

statutory scheme." State v. Morrison, 227 N.J. 295, 308 (2016). Accord Cowley

v. Virtual Health Sys., 242 N.J. 1, 15 (2020). Finally, when reviewing separate

but related statutes, we seek to harmonize the statutes in order to effectuate the

Legislature's intent. N.J. Transit Corp. v. Sanchez, 242 N.J. 78, 86 (2020); Nw.

Bergen Cnty. Utils. Auth. v. Donovan, 226 N.J. 432, 444 (2016); Am. Fire &

Cas. Co., 189 N.J. at 79-80.

      The purpose of the Disaster Control Act

            is to provide for the health, safety and welfare of the
            people of the State of New Jersey and to aid in the
            prevention of damage to and the destruction of property
            during any emergency as herein defined by prescribing
            a course of conduct for the civilian population of this
            State during such emergency and by centralizing
            control of all civilian activities having to do with such
            emergency under the Governor and for that purpose to
            give to the Governor control over such resources of the
            State Government and of each and every political
            subdivision thereof as may be necessary to cope with
            any condition that shall arise out of such emergency and
            to invest the Governor with all other power convenient
            or necessary to effectuate such purpose.

                                                                            A-0639-20
                                       11
            [N.J.S.A. App. A:9-33.]

See also Cnty. of Gloucester v. State, 132 N.J. 141, 144-45 (1993) (discussing

Disaster Control Act); Worthington v. Fauver, 88 N.J. 183, 192-95 (1982)

(same); State v. Natelson Bros., 21 N.J. Misc. 186, 187-92 (Cnty. Ct. 1943)

(same).

      The Act defines an "emergency" as including a "disaster." N.J.S.A. App.

A:9-33.1(4). And it defines a "disaster" as

            any unusual incident resulting from natural or unnatural
            causes which endangers the health, safety or resources
            of the residents of one or more municipalities of the
            State, and which is or may become too large in scope
            or unusual in type to be handled in its entirety by
            regular municipal operating services.

            [N.J.S.A. App. A:9-33.1(1).]4

      In its entirety, N.J.S.A. App. A:9-34 provides:

            The Governor is authorized to utilize and employ all the
            available resources of the State Government and of
            each and every political subdivision of this State,
            whether of men, properties or instrumentalities, and to
            commandeer and utilize any personal services and any
            privately owned property necessary to avoid or protect
            against any emergency subject to the future payment of

4
  A related statute, the EHPA, defines a "public health emergency" as including
"the appearance of a novel . . . biological agent," with "biological agent" defined
as including a "virus . . . capable of causing death, disease, or other biological
malfunction in a human." N.J.S.A. 26:13-2.


                                                                             A-0639-20
                                       12
             the reasonable value of such services and privately
             owned property as hereinafter in this act provided.
             [N.J.S.A. App. A:9-34 (emphasis added).] 5

      The terms "commandeer" and "utilize" are not defined in the Disaster

Control Act.6 However, the common meanings of the word "commandeer" are:

"to compel to perform military service"; "to seize for military purposes"; or "to

take arbitrary or forcible possession of." See Commandeer, Merriam-Webster,

https://www.merriam-webster.com/dictionary/commandeer (last visited Sept.

24, 2021). As for the third of these meanings, Merriam-Webster provides the

following example:      "The city commandeered 60 acres of the property by

eminent domain for a new high school." Ibid. Thus, to "commandeer" property

entails seizing the property or taking possession of it akin to a physical taking

under the constitution. 7


5
   It has been held that the Governor's exercise of power under N.J.S.A. App.
A:9-34 does not mandate compensation for the State's utilization of County
property. Shapiro v. Fauver, 193 N.J. Super. 237, 240-41 (App. Div. 1984). See
also Cnty. of Gloucester, 132 N.J. at 152 (agreeing with reasoning of Shapiro
on issue of reimbursement to counties).
6
  The word "commandeer" is unique to the Disaster Control Act. Other than the
Disaster Control Act, there does not appear to be any other reference to the word
"commandeer" within the entire text of the New Jersey statutes.
7
  See also Funk & Wagnalls New Comprehensive International Dictionary of
the English Language 262 (1978) (defining "commandeer" as: "[t]o force into


                                                                           A-0639-20
                                      13
      As for the word "utilize," it commonly means "to make use of: turn to

practical use or account." See Utilize, Merriam-Webster, https://www.merriam-

webster.com/ dictionary/utilize (last visited Sept. 27, 2021). Thus, to "utilize"

property also anticipates a physical taking of property for public use, as with a

physical taking under the constitution.

      Also notably, in N.J.S.A. App. A:9-34, the words "commandeer" and

"utilize" are joined with the word "and." Accordingly, in the context in which

the words are used, the most reasonable understanding of the statute is that it

authorizes the government to seize private property or take possession of it akin

to a physical taking under the constitution, i.e., to "commander" the property,

and thereafter "utilize" the property for the governmental purpose of avoiding

or protecting against an emergency.

      These definitions also make sense when the terms are considered in the

context of other provisions of the Disaster Control Act. For example, the Act

also permits the Governor

            [t]emporarily to employ, take or use the personal
            services, or real or personal property, of any citizen or
            resident of this State, or of any firm, partnership or
            unincorporated association doing business or domiciled

military service," "[t]o take possession of or requisition by force for public use,
especially under military necessity; sequester; confiscate," or "[t]o take over by
force or by threat of force").
                                                                             A-0639-20
                                       14
            in this State, or of any corporation incorporated in or
            doing business in this State, or the real property of any
            nonresident located in this State, for the purpose of
            securing the defense of the State or of protecting or
            promoting the public health, safety or welfare;
            provided, that such personal services or property shall
            not be employed or used beyond the borders of this
            State unless otherwise authorized by law.

            [N.J.S.A. App. A:9-51(a)(3) (emphasis added).]

This language similarly authorizes the government's physical taking and

utilization of private property in order to respond to an emergency.

      However, the Disaster Control Act provides the Governor with substantial

powers in addition to the power to "commandeer and utilize," N.J.S.A. App.

A:9-34, or "temporarily . . . employ, take or use" private property. N.J.S.A.

App. A:9-51(a)(3). See N.J.S.A. App. A:9-30, 9-33, 9-35(b), 9-36, 9-40, 9-45,

9-51, 9-59. See also Worthington, 88 N.J. at 192-94, 198-99, 205-09 (addressing

extent of the Governor's powers under Disaster Control Act).

      As particularly relates to this appeal, the Disaster Control Act also

empowers the Governor to

            make such orders, rules and regulations as may be
            necessary adequately to meet the various problems
            presented by any emergency and from time to time to
            amend or rescind such orders, rules and regulations,
            including among others the following subjects:

                  ....

                                                                         A-0639-20
                                      15
            e. The conduct of the civilian population during the
            threat of and imminence of danger or any emergency.

                   ....

            i. On any matter that may be necessary to protect the
            health, safety and welfare of the people . . . .

            j. Such other matters whatsoever as are or may become
            necessary in the fair, impartial, stringent and
            comprehensive administration of this act.

            All such orders, rules and regulations when established
            shall be forthwith promulgated by proclamation of the
            Governor, which promulgation shall be deemed to be
            sufficient notice to the public.

            [N.J.S.A. App. A:9-45.]

      Similarly, under N.J.S.A. App. A:9-40: "The Governor is authorized to

make, amend and rescind orders, rules and regulations as in this act

provided . . . ." And, anyone who is found to have violated any order, rule, or

regulation adopted by the Governor pursuant to the Disaster Control Act shall

be adjudged a disorderly person and be subject to fine or imprisonment.

N.J.S.A. App. A:9-49(h) and (i). See also N.J.S.A. App. A:9-50 ("Any person

who shall knowingly aid or abet another in the violation of any provision of this

act shall also be adjudged a disorderly person and punishable in the same manner

as the violation aided or abetted.").



                                                                           A-0639-20
                                        16
      The Disaster Control Act does not provide for any compensation in

connection with orders, rules, and regulations promulgated by the Governor

pursuant to N.J.S.A. App. A:9-40 or App. A:9-45. However, the Act explicitly

provides for compensation to be paid to any person for personal services

temporarily employed, taken, or used under N.J.S.A. App. A:9-51(a), stating

that such compensation "shall be paid at the prevailing established rate for

services of a like or similar nature." N.J.S.A. App. A:9-51(b). And the Act

provides procedures by which a petitioner may pursue a claim for compensation.

N.J.S.A. App. A:9-51(c) to (e).

      Additionally, the Act explicitly provides for the establishment of

emergency compensation boards in and for each county of the State, which

"shall award reasonable compensation to the party entitled thereto for any

property employed, taken or used under the provision of this subsection and for

any injury caused by such employment, taking or using." N.J.S.A. App. A:9 -

51(c) (emphasis added).

      A comparable distinction exists within the Disaster Control Act with

respect to the compensation obligation imposed upon municipalities.

Specifically, the Disaster Control Act provides that municipalities acting under

the Act may be obligated to pay "just compensation to the extent that such


                                                                          A-0639-20
                                      17
property shall have been taken by the municipality." N.J.S.A. App. A:9-51.7.

However: "No compensation shall be granted to any individual to the extent

that the action of the municipality does not amount to a taking of property but

to a reasonable regulation of property pursuant to a proper exercise of the police

power." Ibid.

      Considering the Disaster Control Act as a whole, it anticipates that private

property owners will receive just compensation when the State or a municipal

government physically takes, commandeers, and utilizes property, for the

governmental purpose of securing the defense of the State or of protecting or

promoting the public health, safety, or welfare in the context of a declared

emergency, akin to a physical taking under the constitution.         U.S. Const.

amends. V, XIV; N.J. Const. art. I, ¶ 20. Even when an EO issued under the Act

required property belonging to a County government to be put to State use,

provisions for compensation were included. See Worthington, 88 N.J. at 188,

191 (upholding an EO that required county jails to temporarily house state

prisoners where the EO called for the establishment of a "program to compensate

the counties holding state prisoner"). However, the Act does not anticipate that

the State will be obligated to pay compensation when it merely exercises its




                                                                            A-0639-20
                                       18
police powers to regulate the use of property in the context of a declared

emergency.

      This interpretation of the Disaster Control Act is also supported w hen the

Act is considered in the context of a related statute, the EHPA. Notably, the

compensation provisions of the EHPA are expressly meant to be read in

conjunction with those of the Disaster Control Act, as follows:

             Upon the declaration of an emergency by the Governor
             pursuant to [the Disaster Control Act] which supersedes
             the declaration of a public health emergency, the person
             shall proceed in accordance with the provisions of [the
             Disaster Control Act] and the person's rights, remedies
             and entitlement to reimbursement shall be limited to
             that which is afforded in that act.

             [N.J.S.A. 26:13-25(d).]

See also Senate Health, Hum. Servs. and Senior Citizens Comm. Statement to

First Reprint of S. 2085 (Feb. 28, 2005) ("The provisions governing the board

and reimbursement for services are modeled after the Disaster Control Act

([N.J.S.A. App. A:9-30 to -63]) that governs declarations of emergencies by the

Governor."),    https://njleg.state.nj.us/2004/Bills/S2500/2085_S2.PDF      (last

visited Sept. 24, 2021).

      The EHPA explicitly authorizes reasonable compensation to be paid for

the physical taking, destruction, or utilization of private property. N.J.S.A.


                                                                           A-0639-20
                                       19
26:13-8(b); N.J.S.A. 26:13-9(a) and (b); N.J.S.A. 26:13-10(c); N.J.S.A. 26:13-

24; N.J.S.A. 26:13-25. However, the EHPA does not authorize compensation

relating to the mere regulation of individuals and private property during a

public health emergency, including provisions of the EHPA that empowered the

Governor to close and limit plaintiff's business.            N.J.S.A. 26:13-9(d)

(authorizing restricting of movement of persons); N.J.S.A. 26:13-12

(authorizing "all reasonable and necessary measures to prevent the transmission

of infectious disease"); N.J.S.A. 26:13-27 (authorizing issuance of orders to

enforce provisions of EHPA); N.J.S.A. 26:13-28 (providing that EHPA does not

preempt other laws or regulations that preserve to greater degree powers of

Governor).

      It is therefore clear that the EOs at issue, which temporarily closed fitness

centers and limited the operations of such businesses during the existence of a

declared state of emergency, did not have the effect of commandeering and

utilizing plaintiff's property under N.J.S.A. App. A:9-34. Rather, the EOs had

the effect of regulating such businesses, as permitted under N.J.S.A. App. A:9-

40 and 9-45. And, the Disaster Control Act does not mandate that plaintiff be

compensated for the impact of such regulation of its business.




                                                                             A-0639-20
                                       20
      Clearly, that was the Governor's intent.        Where the Governor has

permitted the taking of property under the Disaster Control Act, the Governor

has expressly ordered that compensation be paid pursuant to the Act. For

example, in Executive Order Number 113 (Apr. 2, 2020), 52 N.J.R. 833(a) (Apr.

20, 2020), the Governor authorized the OEM Director "to take or use personal

services and/or real or personal property, including medical resources, for the

purpose of protecting or promoting the public health, safety, or welfare," with

"[c]ompensation [to] be provided following the procedures established by the

Disaster Control Act, N.J.S.A. App. A:9-51." The fact that the Governor did

not include similar language in the EOs under review indicates that the Governor

did not intend to exercise his authority under N.J.S.A. App. A:9-34 to

commandeer and utilize private property. Instead, the Governor intended to

exercise his authority to regulate the operations of specified categories of

businesses under N.J.S.A. App. A:9-40 and 9-45.

      Having determined that plaintiff has no valid claim for compensation

under the Disaster Control Act, we next consider plaintiff's contention that it is

constitutionally entitled to compensation. To be sure, both the federal and state

constitutions protect against a governmental taking of private property without

just compensation. U.S. Const. amends. V, XIV; N.J. Const. art. I, ¶ 20. The


                                                                            A-0639-20
                                       21
New Jersey constitutional protection is coextensive with its federal counterpart.

Klumpp v. Borough of Avalon, 202 N.J. 390, 405 (2010); Mansoldo v. State,

187 N.J. 50, 58 (2006).

      A constitutional taking may occur via a physical taking or a regulatory

taking. Klumpp, 202 N.J. at 405; In re "Plan for Orderly Withdrawal from N.J."

of Twin City Fire Ins. Co., 129 N.J. 389, 413 (1992).          The distinction is

significant to a court's analysis.   Takings are more easily found when the

government takes title to or physically occupies a property. Klumpp, 202 N.J.

at 405.   Moreover, the "longstanding distinction between acquisitions of

property for public use, on the one hand, and regulations prohibiting private

uses, on the other, makes it inappropriate to treat cases involving physical

takings as controlling precedents for the evaluation of a claim that there has been

a 'regulatory taking,' and vice versa." Tahoe-Sierra Pres. Council, Inc. v. Tahoe

Reg'l Plan. Agency, 535 U.S. 302, 323 (2002).

      In the present case, plaintiff's takings claims fail for numerous reasons.

First, and most fundamentally, plaintiff has not asserted a recognizable property

right for purposes of a constitutional takings claim. Plaintiff does not own the

real property at issue; instead, it is a tenant. Moreover, the State has not

physically taken any property owned by plaintiff. The State has not occupied,


                                                                             A-0639-20
                                       22
or claimed ownership of, the physical property plaintiff leases, nor has it taken

or seized any physical assets of plaintiff's business. See TJM 64, Inc. v. Harris,

475 F. Supp. 3d 828, 837 (W.D. Tenn. 2020) ("Plaintiffs' case does not implicate

a physical taking, as the Government has not physically occupied Plaintiffs'

limited service restaurants as a result of the July 8, 2019 COVID-19 Closure

Order."). See also Tahoe-Sierra, 535 U.S. at 324 (noting that physical takings

are relatively rare and easily identified).

      Plaintiff's allegations relate to temporary regulatory restrictions on the

ability to operate its business.     However, conducting a business does not

constitute a property right. The United States Supreme Court has observed the

following distinction between an actual taking of property and regulations that

impact the ability to conduct a business:

             The assets of a business (including its good will)
             unquestionably are property, and any state taking of
             those assets is unquestionably a "deprivation" under the
             Fourteenth Amendment. But business in the sense of
             the activity of doing business, or the activity of making
             a profit is not property in the ordinary sense . . . .

             [Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ.
             Expense Bd., 527 U.S. 666, 675 (1999).]

      For that reason, "[t]o state a taking claim, it is not enough to allege that

government conduct frustrated a business enterprise, as Plaintiffs have alleged


                                                                            A-0639-20
                                        23
here. Takings jurisprudence is directed at government conduct that denies

beneficial use of property, meaning things like legal interests in real or personal

property, not the liberty interest to engage in business activity." Savage v. Mills,

478 F. Supp. 3d 16, 31 (D. Me. 2020) (citations omitted). See also Tuchman v.

State, 878 A.2d 384, 393-94 (Conn. App. Ct. 2005) (finding notice of violation

and denial of permit to transship hazardous waste, which interfered with the

plaintiffs' ability to conduct their business, did not constitute taking of

"property").

      Even assuming that plaintiff had asserted a recognizable property right,

its takings claim would fail when considered under a regulatory takings

framework. As for regulatory takings, one categorical example occurs when

governmental regulation denies all economically beneficial or productive use of

a property. Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1015-19, 1030

(1992); Klumpp, 202 N.J. at 405; Mansoldo, 187 N.J. at 58. However, not all

temporary regulatory deprivations of economic use of property will constitute a

compensable taking. Tahoe-Sierra, 535 U.S. at 334-35. Rather, the court must

engage in a fact-specific inquiry, id. at 335, including consideration of the length

of the deprivation.    Id. at 342 (rejecting per se rule that moratorium on

development lasting more than one year constituted a taking). Accord Penn.


                                                                              A-0639-20
                                        24
Coal Co. v. Mahon, 260 U.S. 393, 413 (1922) (alleged regulatory takings require

fact-intensive   inquiries);   Bernardsville   Quarry,   Inc.   v.   Borough    of

Bernardsville, 129 N.J. 221, 232 (1992) (same).

      To determine whether a regulatory taking has occurred, we must consider

the economic impact of the regulation on plaintiff, the extent to which the

regulation has interfered with plaintiff's investment-backed expectations, and

the character of the governmental action. Penn Cent. Transp. Co. v. New York

City, 438 U.S. 104, 124 (1978); Mansoldo, 187 N.J. at 59; Bernardsville, 129

N.J. at 232-33. For example, in National Amusements, Inc. v. Borough of

Palmyra, 716 F.3d 57, 60, 63 (3d Cir. 2013), the Third Circuit found no taking

had occurred when the Borough of Palmyra ordered that an open-air flea market

be closed for five months, due to safety concerns posed by unexploded

munitions left behind when the site had been used by the United States Navy.

The court stated: "It is difficult to imagine an act closer to the heartland of a

state's traditional police power than abating the danger posed by unexploded

artillery shells. Palmyra's emergency action to temporarily close the Market

therefore constituted an exercise of its police power that did not require just

compensation." Id. at 63.




                                                                           A-0639-20
                                       25
      Also, in Pheasant Bridge Corp. v. Township of Warren, 169 N.J. 282, 296-

98 (2001), the Court found no taking where the plaintiff's use of its property was

temporarily limited while it was subjected to a zoning ordinance that was

ultimately declared invalid as a result of a judicial challenge. The Court found

that recognizing a taking under such circumstances "could have a chilling effect

on land-use planning, for the adoption of an invalid ordinance could prove

financially devastating to a municipality that was unsuccessful in its defense to

a drawn-out constitutional challenge." Id. at 298.

      In the present case, the facts do not support the existence of a compensable

regulatory taking, temporary or otherwise. In terms of the economic impact of

the EOs, and their interference with plaintiff's investment-backed expectations,

it is clear the EOs had a significant impact on the operations of gyms and fitness

centers. However, plaintiff was never deprived of all economic beneficial or

productive use of its property.     Although EOs 104 and 107 effectuated a

complete shutdown of in-person operations at gyms and fitness centers for about

three months, between March 16, 2020, and June 26, 2020, plaintiff admits that

it offered live-streamed kickboxing classes during that timeframe and it made a

business decision not to charge for these classes.




                                                                            A-0639-20
                                       26
      Also, since June 26, 2020 (three months after the shutdown was ordered),

plaintiff was permitted to operate in-person fitness services on the property,

subject to limitations. However, plaintiff did not take full advantage of the re-

opening opportunities.    For example, it does not appear to have offered

individualized instruction, as permitted effective June 26, 2020, and it did not

re-open its indoor space until October 12, 2020, notwithstanding that it was

permitted to re-open effective September 1, 2020. And, plaintiff altered its fee

structure, resulting in substantially lower revenue than its previous business

model.

      The State is not liable for a regulatory taking merely because the

operations permitted resulted in lower revenue than plaintiff might have earned

without the regulations in place. Pheasant Bridge, 169 N.J. at 298-301 (finding

no taking where plaintiff's property remained useable notwithstanding

limitations imposed by zoning ordinance that was ultimately invalidated as

result of litigation); Gardner v. N.J. Pinelands Comm'n, 125 N.J. 193, 210 (1991)

("[R]estrictions on uses do not necessarily result in takings even though they

reduce income or profits."). See also TJM 64, 475 F. Supp. 3d at 838 ("While

it may not accord with Plaintiffs' pre-pandemic financial plans to operate their

businesses in ways the Order allows, it does not follow that the Closure Order


                                                                           A-0639-20
                                      27
has necessarily stripped Plaintiffs' businesses of all their value."). Indeed, gyms

and fitness centers likely would have seen a drop-off in business due to the

COVID-19 pandemic, even absent the EOs.

      Finally, and most important, the nature of the governmental action

strongly weighs against finding a taking. The limitations placed on plaintiff's

business were not specific to plaintiff, or even to gyms and fitness centers as a

group. The same or similar limitations were placed on numerous categories of

businesses, and it is undisputed that these limitations constituted valid exercises

of the State's police powers in the context of a public health emergency, to

mitigate the spread of COVID-19.

      Under these circumstances, we cannot find a compensable taking,

recognizing the State's broad power to restrict the uses individuals may make of

their property in order to protect the health, safety, and welfare of the public.

Keystone Bituminous Coal Ass'n v. DeBenedictis, 480 U.S. 470, 491-92 (1987);

Nat'l Amusements, 716 F.3d at 63; In re "Plan for Orderly Withdrawal," 129

N.J. at 416. Our conclusion is in accord with numerous other courts that have

rejected, or found little likelihood for success, on takings claims premised upon

temporary closures and restrictions effectuated in response to the COVID-19

pandemic. See Auracle Homes, LLC v. Lamont, 478 F. Supp. 3d 199, 220-23


                                                                             A-0639-20
                                       28
(D. Conn. 2020); Baptiste v. Kennealy, 490 F. Supp. 3d 353, 387-90 (D. Mass.

2020); Bimber's Delwood, Inc. v. James, 496 F. Supp. 3d 760, 782-85

(W.D.N.Y. 2020); Blackburn v. Dare Cnty., 486 F. Supp. 3d 988, 995-1001

(E.D.N.C. 2020); Elmsford Apt. Assocs., LLC v. Cuomo, 469 F. Supp. 3d 148,

162-68 (S.D.N.Y. 2020); Lebanon Valley Auto Racing Corp. v. Cuomo, 478 F.

Supp. 3d 389, 400-02 (N.D.N.Y. 2020); Luke's Catering Serv., LLC v. Cuomo,

485 F. Supp. 3d 369, 385-87 (W.D.N.Y. 2020); Savage, 478 F. Supp. 3d at 30-

32; TJM 64, 475 F. Supp. 3d at 837-40; Friends of DeVito v. Wolf, 227 A.3d

872, 893-96 (Pa.), cert. denied, 141 S. Ct. 239 (2020). Notably, plaintiff has not

presented any cases in which courts have found takings in this context. Under

these circumstances, we conclude that plaintiff failed to establish that it was the

victim of an uncompensated taking through the EOs at issue.

      To the extent we have not specifically addressed any of plaintiff's

remaining arguments, we find them to be without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                             A-0639-20
                                       29